DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-16
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-16	
Currently rejected claims:			1-16
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8-9 require the co-attrited microcrystalline cellulose (MCC)/ carboxymethylcellulose (CMC) to have a specific initial viscosity when dispersed in water at 2.6% solids; however, the claims do not include a temperature for the viscosity measurement and therefore, the claims are indefinite.
Claim 7 recites that “the non-dissolving cellulose pulp is an elemental chlorine free untreated bleached softwood kraft pulp”.  However, neither the claims nor the present specification define the term “untreated” and therefore, the claim is indefinite.  For the purpose of this examination, the term “untreated” will be interpreted as treatment with peroxide, peracetic acid, performic acid, persulfate, peroxymonosulfate, or ozone during acid hydrolysis per [0026] of the present specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US 2013/0150462).
Regarding claim 1, Tan teaches a stabilized plant protein based drink composition (corresponding to beverages containing the stabilizer composition of the invention and plant proteins) comprising: a plant protein [0027] and a co-attrited MCC/CMC stabilizer [0006] comprising MCC made from a non-dissolving cellulose pulp (corresponding to paper pulps, fluff pulp, kraft pulp, sulfite pulp, bleached Eucalyptus kraft pulp, bleached hardwood kraft pulp, and non-wood pulps [0012]), a first CMC (corresponding to carboxymethylcellulose of component (ii)) , and a second CMC (corresponding to carboxymethylcellulose of component (iii)) [0022], wherein the co-attrited MCC/CMC before drying is wet blended with the second CMC [0024].  Tan teaches that the MCC has a non-dissolving cellulose pulp content of 100% on a dry weight basis (corresponding to the MCC being made from paper pulps, fluff pulp, kraft pulp, sulfite pulp, bleached Eucalyptus kraft pulp, bleached hardwood kraft pulp, and non-wood pulps [0012]), which falls within the claimed concentration.  Tan teaches that the MCC and the first CMC are provided in a weight ratio of MCC to CMC of 60:40 to 96:4 (corresponding to MCC is present in the amount of from 60-96% and the first CMC is present in an amount of 4-40% [0021]), which overlaps the claimed range; the MCC and the first CMC are co-attrited [0024]; and the co-attrited MCC/CMC has an initial viscosity of 520 cps when dispersed in water at 2.6% solids [0041], which falls within the claimed range.  Tan teaches that the second CMC has a degree of high degree substitution of 0.95-1.5 and a medium viscosity of 200-4000 cps [0020], measured at 2% solids in water at 25°C [0010], which fall within the claimed ranges.  Although Tan teaches that the co-attrited MCC/CMC before drying is wet blended with the second CMC [0024] and does not teach the non-dissolving pulp has a native hemicellulose content of about 2-10% based on the dry weight of the non-dissolving pulp,  it is noted that claim 1 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  In the present case, as the prior art teaches the same MCC made from the same type of pulp material, further limitations on the source to be used for preparing the MCC and the step of wet-blending the co-attrited MCC/CMC with the second CMC prior to drying are not considered to materially affect the claimed product.
Regarding claim 3, Tan teaches the invention as described above in claim 1, including the second CMC is wet-blended [0024] in a weight ratio of co-attrited MCC/CMC to the second CMC that is 98:2 to 85:15 (corresponding to the second CMC being present in an amount of 2-15% based on the total weight of the stabilizer composition [0021]), which falls within the claimed range.
Regarding claim 4, Tan teaches the invention as described above in claim 1, including the second CMC is wet-blended [0024] in a weight ratio of co-attrited MCC/CMC to the second CMC that is 98:2 to 85:15 (corresponding to the second CMC being present in an amount of 2-15% based on the total weight of the stabilizer composition [0021]), which overlaps the claimed range.
Regarding claim 5, Tan teaches the invention as described above in claim 1, including the non-dissolving cellulose pulp is paper grade pulp, fluff pulp, kraft pulp, sulfite pulp, bleached Eucalyptus kraft pulp, bleached hardwood pulp, and non-wood pulp [0012].
Regarding claim 6, Tan teaches the invention as described above in claim 1, including the non-dissolving cellulose pulp is bleached softwood kraft pulp [0012].
Regarding claim 8, Tan teaches the invention as described above in claim 1, including the co-attrited MCC/CMC has an initial viscosity of 520 cps when dispersed in water at 2.6% solids [0041], which falls within the claimed range.
Regarding claim 9, Tan teaches the invention as described above in claim 1, including the co-attrited MCC/CMC has an initial viscosity of 520 cps when dispersed in water at 2.6% solids [0041], which falls within the claimed range.
Regarding claim 10, Tan teaches the invention as described above in claim 1, including the MCC has a non-dissolving cellulose pulp content of 100% on a dry weight basis (corresponding to the MCC being made from paper pulps, fluff pulp, kraft pulp, sulfite pulp, bleached Eucalyptus kraft pulp, bleached hardwood kraft pulp, and non-wood pulps [0012]), which falls within the claimed concentration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2013/0150462) as applied to claim 1 above, in view of Liu (CN 103053696; Google translation relied on for citations).
Regarding claim 2, Tan teaches the invention as described above in claim 1, including MCC/CMC stabilizer is added to a plant protein drink composition wherein the plant protein in the drink composition is a nut protein [0027].  It does not teach the plant protein is a peanut protein.
However, Liu teaches a plant protein drink comprising peanut protein (page 3, first paragraph under “Summary of the invention”), MCC, and CMC (page 6, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have used peanut protein as taught by Liu as the plant protein in the protein drink composition of Tan.  Since Tan teaches a plant protein based beverage comprising a nut protein and the MCC/CMC stabilizer [0027], but does not disclose a specific nut protein, a skilled practitioner would have been motivated to consult an additional reference such as Liu in order to determine a suitable nut protein to use in a protein drink comprising MCC and CMC, thereby rendering the claim obvious. 

Claims 7, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2013/0150462) in view of Tan (US 2007/0051481; hereinafter referred to as “Goyal”).
Regarding claim 7,  Tan teaches the invention as described above in claim 1, including the non-dissolving cellulose pulp is an untreated (corresponding to alternative processes to acid hydrolysis [0015]) bleached softwood kraft pulp [0012].  It does not teach that the bleached softwood kraft pulp is free of elemental chlorine.
However, Goyal teaches a modified kraft pulp [0004] wherein the modified pulp is subjected to a conventional bleaching agent such as chlorine dioxide [0030] and provides enhanced bleachability [0008].
It would have been obvious for a person of ordinary skill to have modified the softwood kraft pulp of Tan by bleaching it with chlorine dioxide as taught by Goyal.  Since Tan teaches that the pulp is bleached softwood kraft pulp [0012], but does not disclose a method of bleaching it, a skilled practitioner would have been motivated to consult an additional reference such as Goyal in order to determine a suitable method of forming a bleached pulp, thereby rendering the claimed elemental chlorine free pulp obvious.
Regarding claim 12, Tan teaches a method for stabilizing [0026] a plant protein based drink composition [0027] comprising: (a) co-attriting (i) a MCC having a non-dissolving cellulose pulp content of 100% on a dry weight basis (corresponding to the MCC being made from paper pulps, fluff pulp, kraft pulp, sulfite pulp, bleached Eucalyptus kraft pulp, bleached hardwood kraft pulp, and non-wood pulps [0012]), which falls within the claimed concentration, and (ii) a CMC to form a co-attrited MCC/CMC stabilizer [0024]; and (b) mixing a plant protein based drink and the co-attrited MCC/CMC stabilizer; wherein the plant protein based drink comprises a plant protein [0027].  Tan teaches that the amount of MCC and the amount of CMC are in a weight ratio of 60:40 to 96:4 (corresponding to MCC is present in the amount of from 60-96% and the first CMC is present in an amount of 4-40% [0021]), which overlaps the claimed range; and the co-attrited MCC/CMC has an initial viscosity of 520 cps when dispersed in water at 2.6% solids [0041], which falls within the claimed range.  Tan does not teach the non-dissolving pulp has a native hemicellulose content of about 2-10% based on the dry weight of the non-dissolving pulp.
However, Goyal teaches a modified kraft pulp for use in paper and pulp products [0004] containing about 5-10% hemicellulose by dry weight of the modified pulp [0006], which falls within the claimed concentration, wherein the modified pulp provides enhanced bleachability [0008].
It would have been obvious for a person of ordinary skill in the art to have used the non-dissolving pulp containing about 5-10% hemicellulose based on the dry weight of the non-dissolving pulp taught by Goyal as the pulp for forming the MCC of Tan.  Since Tan discloses that the pulp used to make the MCC is non-dissolving paper pulp, bleached pulp, and kraft pulp [0012], but does not teach a source of such pulps, a skilled practitioner would have been motivated to consult an additional reference such as Goyal in order to determine a suitable pulp for forming the MCC.
Regarding claim 14, Tan teaches the invention as described above in claim 12, including step (a) further comprises wet blending an additional CMC (corresponding to carboxymethylcellulose of component (iii)) with co-attrited MCC/CMC to form the co-attrited MCC/CMC stabilizer [0024], wherein the additional CMC has a high degree of substitution of 0.95-1.5 and a medium viscosity of 200-4000 cps [0020], measured at 2% solids in water at 25°C [0010], which fall within the claimed ranges.
Regarding claim 15, Tan teaches the invention as described above in claim 14, including the weight ratio of co-attrited MCC/CMC to the additional CMC is 98:2 to 85:15 (corresponding to the additional CMC being present in an amount of 2-15% based on the total weight of the stabilizer composition [0021]), which falls within the claimed range.
Regarding claim 16, Tan teaches the invention as described above in claim 14, including the weight ratio of co-attrited MCC/CMC to the additional CMC is 98:2 to 85:15 (corresponding to the additional CMC being present in an amount of 2-15% based on the total weight of the stabilizer composition [0021]), which overlaps the claimed range.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2013/0150462) in view of Li (Li, J., “How Much Should the Yield of Softwood Chemical Pulp (Kraft Pulp) Be Improved? Limitations From Physical Strength”, 1999, Institute of Paper Science and Technology).
Regarding claim 11, Tan teaches the invention as described above in claim 1, including that the co-attrited MCC/CMC stabilizer [0006] comprises MCC made from softwood and hardwood kraft pulps [0012], wherein the weight ratio of MCC to the first CMC is 60:40 to 96:4 [0021].  It does not teach that the stabilizer has a xylan and mannan content above 2.0% on a dry weight basis.
However, Li teaches a softwood kraft pulp (corresponding to Scots pine) having a content of xylan and mannan (corresponding to glucomannan) of 5% and 4% on a dry weight basis, respectively, and a hardwood kraft pulp (corresponding to birch) having a content of xylan and mannan of 16% and 1% on a dry weight basis, respectively (Table 1 on page 7).
It would have been obvious for a person of ordinary skill in the art to have modified the hardwood and softwood kraft pulps of Tan to have the xylan and mannan content as taught by Li.  Since Tan teaches that the MCC is made from hardwood and softwood kraft pulps, but does not specify a type of tree from which to make the pulps, a skilled practitioner would have been motivated to consult an additional reference such as Li in order to determine a suitable hardwood and softwood from which to form the kraft pulp.  Using the hardwood and softwood kraft pulps of Li for the MCC in the MCC/CMC stabilizer at a weight ratio of MCC to CMC of 60:40 to 96:4 as taught by Tan would result in the stabilizer having contents of xylan and mannan within the claimed range, thereby rendering the claim obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2013/0150462) in view of Goyal (US 2007/0051481) as applied to claim 12 above, and further in view of Liu (CN 103053696; Google translation relied on for citations).
Regarding claim 13, Tan teaches the invention as described above in claim 12, including MCC/CMC stabilizer is added to a plant protein drink composition wherein the plant protein in the drink composition is a nut protein [0027].  It does not teach the plant protein is a peanut protein.
However, Liu teaches a plant protein drink comprising peanut protein (page 3, first paragraph under “Summary of the invention”), MCC, and CMC (page 6, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have used peanut protein as taught by Liu as the plant protein in the protein drink composition of Tan.  Since Tan teaches a plant protein based beverage comprising a nut protein and the MCC/CMC stabilizer [0027], but does not disclose a specific nut protein, a skilled practitioner would have been motivated to consult an additional reference such as Liu in order to determine a suitable nut protein to use in a protein drink comprising MCC and CMC, thereby rendering the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791